UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2001 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-24768 MEDIX RESOURCES, INC. (Exact name of issuer as specified in its charter) Colorado 84-1123311 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 305 Madison Avenue, Suite 2033, New York, New York (Address of principal executive offices) (Zip Code) (212) 697-2509 (Issuer's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of August 10, 2001. Common Stock, $0.001 par value Class Number of Shares MEDIX RESOURCES, INC. INDEX PART I. Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2001 (Unaudited) and December 31, 2000 Unaudited Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2001 and June 30, 2000 Unaudited Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2001 and June 30, 2000 Notes to Unaudited Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations PART II. Other Information Signatures MEDIX RESOURCES, INC. Consolidated Balance Sheets June 30, December 31, 2001 2000 (Unaudited) Assets Current assets Cash and cash equivalents $ 22,000 $ 1,007,000 Accounts receivable, net - 49,000 Prepaid expenses and other 136,000 225,000 Total current assets 158,000 1,281,000 Software development costs, net 574,000 371,000
